     IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                       MISSOURI – CENTRAL DIVISION

Carla Niekamp                                         ]
            Plaintiff                                 ]
                                                      ]
v.                                                    ]
                                                      ]       Jury Trial Demanded:
State of Missouri                                     ]
Department of Labor and Industrial                    ]
       Relations                                      ]
Division of Employment Security                       ]
              Defendants                              ]

       PLAINTIFF’S COMPLAINT FOR DISCRIMINATION BASED UPON SEX IN
      VIOLATION OF TITLE VII 42 USC 2000(e) ET SEQ INCLUDING CLAIMS FOR
         EQUAL PAY, RETALIATION, HOSTILE WORK ENVIRONMENT AND
     ASSOCIATED DISCRIMINATION VERSUS THE DEFENDANTS: THE STATE OF
     MISSOURI, DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS (DOLIR)
              AND THE DIVISION OF EMPLOYMENT SECURITY (DES)

                                PRELIMINARY STATEMENT

Plaintiff files her complaint alleging violations of various Federal Anti-Discrimination in

Employment Statutes committed by her employer, the State of Missouri through the employees

of the Department of Labor and Industrial Relations (DOLIR) and the Division of Employment

Security (DES). All in violation of Title VII 42 USC 2000(e) et. seq. and conferring subject

matter jurisdiction on this Court as a Federal question. In support of her claims, Plaintiff states:


JURISDICTIONAL STATEMENT

1.      Plaintiff is a United States citizen and a resident of the State of Missouri (“State”) who is

        covered and afforded the protections under the US Statutes prohibiting workers, like

        Plaintiff, from employment discrimination including:         equal pay violations; gender

        discrimination against women in their terms and conditions of employment including

        equal pay and hostile work environment; retaliation for filing complaints about such




          Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 1 of 45
      discrimination and pursuing her rights under the applicable State and Federal Statutes as

      well as for discrimination for associating with others in the work place who have

      sustained same and similar discriminatory conduct including hostile work environment

      and denial of employment based on gender and or race.

2.    Plaintiff was employed by the Defendant State of Missouri, DOLIR and DES with her

      offices located in Jefferson City, Cole County, Missouri.       Plaintiff was a full time

      employee and is female.

3.    The acts of discrimination took place in the State of Missouri, mostly taking place in Cole

      County, which is located within the Central Division of the Western District. Employees

      of the Defendant employer who acted in a discriminatory fashion are all mostly located in

      Cole County with one located in the City of St. Louis.

4.    The employer is located and does business throughout the State of Missouri with its head

      office located in Cole County. The Defendants are State Agency’s subject to the above

      Federal Anti-Discrimination in Employment Statutes. They act through their various

      Administrators, Managers and employees.

5.    As such the proper venue for this Complaint is the Western District of Missouri, Central

      Division.

6.    Plaintiff’s claims give rise to a Federal question and Federal question subject matter

      jurisdiction under 28 USC §1331.

Facts Giving Rise To Plaintiffs Claims And Causes Stated Under Both Federal Law And
Missouri Law.
7.    The Defendant State of Missouri through its Department of Labor and Industrial

      Relations (DOLIR) and its Division of Employment Security (DES) all constitute

      Plaintiff’s employer. She was employed on/about October 2015 and continued full time




                                    2
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 2 of 45
      employment up until October 31, 2018 when she was Constructively Discharged due to

      Defendants’ repeated and ongoing discriminatory acts against her.

8.    Plaintiff began her employment with the Defendants’’ DES Criminal Investigative Unit

      (CIU) in October 2015 as an “Investigator III” and worked continuously in that position

      until she was constructively discharged on October 31, 2018.

9.    Plaintiff initially filed a charge of discrimination with the Missouri Commission on

      Human Rights and dually filed with the EEOC on April 25, 2018, EEOC case No. 28E-

      2018-00906C. In that charge, Plaintiff claimed the Defendants through their employees

      discriminated against her based upon her sex and gender with respect to her

      compensations in violations of the Federal Equal Pay Act, Title VII, 42 USC 2000(e), by

      paying her less annual income than her male predecessor, male contemporaries, and her

      male subordinates.   Plaintiff attaches her complaint filed with the MCHR/EEOC as

      Exhibit A.

10.   Plaintiff also filed a Complaint with the MCHR/EEOC on June 23, 2019.              That

      Complaint is attached and identified as Exhibit C. That Complaint was filed within 300

      days of Plaintiff’s Constructive Discharge of October 31, 2018. EEOC issued its Right to

      Sue letter on February 6, 2020; the 90th day would be May 6, 2020. Plaintiff files her

      Complaint within that 90 day period.

11.   Plaintiff states within her June 23, 2019 complaint, that the Defendant began to

      continuously retaliate against her due to her internal complaints about wage

      discrimination as well as discriminating against other female employees of the section

      that would constitute “me too” employees. Plaintiff asserted in her Complaint that she




                                    3
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 3 of 45
      was being subjected to retaliation for her association with other “me too” employees

      being subjected to sex discrimination.

12.   Plaintiff further asserted in her 6/23/19 complaint that the condition of her employment

      based upon the original acts of inequitable pay based upon sex, retaliation for asserting an

      internal complaint about such inequitable pay as well as Defendants’ actions taken with

      regard to the discriminatory treatment of a fellow employee(associational discrimination),

      created such a hostile work environment and adverse working conditions that Plaintiff

      submitted her resignation, a Constructive Discharge, on October 31, 2018.

13.   Plaintiff was subjected to retaliation by Defendants after she filed her internal complaint

      of equal pay discrimination and after her 4/25/18 MCHR complaint. Such adverse

      conditions of her employment and the retaliations against her resulted in her working

      conditions being so intolerable that by October 31, 2018 she was forced to resign, a

      Constructive Discharge.

14.   Defendants’ acts of retaliation were for Plaintiff exercising her rights under Chapter 213

      RSMo and under Title VII 42 USC 2000(e) to file a complaint of discrimination as well

      as her rights to file an internal complaint with regard to Defendants’ discriminatory

      conduct regarding her pay inequity that was based upon her sex.

15.   Plaintiff was also retaliated against for her actions as a supervisor in support of fellow

      “me too” employee, Amira Suljic, who had been discriminated against due to her sex and

      specifically denied employment and subjected to adverse working conditions that were

      hostile and created by a male co-employee and where Suljic’s superiors and Plaintiff

      Niekamp’s superiors refused to take any action to alleviate the adverse and hostile

      working conditions for Suljic.      This, even when those Superiors, knew of such




                                    4
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 4 of 45
      discriminatory conduct well enough in time to correct and end such discriminatory

      conduct.

16.   The actions taken by both Ms. Suljic’s and Plaintiff’s supervisors against both Ms. Suljic

      and Plaintiff were so discriminatory and hostile that they created such an adverse

      working condition for Suljic, that Plaintiff, as Suljic’s supervisor, in turn went to

      Plaintiff’s own supervisors and pointed out the facts of the discrimination that were being

      taken against Suljic in the work place and caused by a co-employee. Such co-employee’s

      conduct was violative of not only Anti-Discrimination laws based upon Suljic and the

      Plaintiffs gender but were also violative of DOLIR and DES Code of Conduct. Plaintiffs

      conduct is commonly referred to as “associational” and the Defendants conduct is

      commonly referred to under both Missouri law and Federal law as “associational

      discrimination”.   The motivating factor for such discrimination was Suljic’s gender,

      being a female.

17.   Defendant, through its supervisory and administrative staff, refused to take any action to

      stop the hostile environment created against Ms. Suljic and particularly failed to take any

      action after Plaintiff Niekamp brought such conduct to the attention of the Defendants’

      Administrative and Supervisory staff. In fact, at some point, the Defendants instead of

      dealing with the situation, simply fired Suljic, the one being discriminated against versus

      taking any action against the perpetrator. Plaintiff, because of her association with Suljic,

      was also retaliated against by her Supervisors who then created a retaliatory and hostile

      working condition, such that it became so egregious that Plaintiff was forced to resign

      from her employment based upon such hostile environment, the “associational




                                    5
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 5 of 45
      discrimination” and the refusal of the Defendants to address and rectify Plaintiff’s pay

      inequity.

18.   The Defendants acts of discrimination against Plaintiff by creating an inequitable pay

      scale were motivated by Plaintiff’s sex, being female. Defendants’ acts of causing,

      creating and refusing to address a hostile and adverse working condition for Plaitiff were

      also motivated by Plaintiff being a woman.

19.   The hostile and adverse working conditions of Amira Suljic were caused, created by and

      motivated by her sex. Those conditions were not addressed by the Defendants even

      though they had ample notice to take such corrective action. Therefore Suljic’s sex was a

      motivating factor in both the creation of her hostile and adverse working conditions but

      Defendants refusal to rectify and address such adverse and hostile working conditions

      were also motivated by Suljic’s gender. Suljic is a “me too” employee per the holding of

      Cox v Kansas City Chiefs.

20.   Plaintiff received her EEOC “right to sue” letter dated February 6, 2020. It is attached as

      “Exhibit B”. It was issued for her MCHR/EEOC complaint filed on 4/25/18. Plaintiff

      files this lawsuit after exhausting all of her administrative remedies and files this lawsuit

      in timely fashion within 180 days after the right to sue letter was issued by the EEOC.

      The MCHR and the EEOC have yet to issue a Right to Sue letter on Plaintiffs 6/23/19

      dually filed complaint.

21.   Because Plaintiffs working conditions had deteriorated so much, her complaints about

      ongoing wage disparity and discrimination had not been addressed and because she had

      sustained retaliation for asserting such claims of inequitable pay and because she was

      asserting and trying to protect the rights of a fellow employee subjected to sex




                                    6
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 6 of 45
      discrimination, Plaintiff’s work conditions became so adverse and hostile that a

      reasonable person would have submitted their resignation.           As such, Plaintiff was

      Constructively Discharged by Defendants on October 31, 2018. Plaintiff’s sex, being a

      female, was a motivating factor for Plaintiffs Constructive Discharge.            Plaintiffs

      association with Amira Suljic was another motivating factor in Defendants conduct or

      misconduct taken against the Plaintiff in the work place. The acts of discrimination taken

      against Suljic were also motivated by Suljic’s sex, being female.

Facts Supporting Plaintiff’s Claims Of Wage Discrimination Based Upon Sex; Retaliation
 For Asserting Her Claims Of Wage Discrimination And Inequitable Pay Based On Sex;
 Plaintiffs Claim Of Discrimination For Associating With A Fellow Employee Subject To
                                   Sex Discrimination

22.   Plaintiff was experienced in Law Enforcement and particularly as a Investigator, having

      worked for the Jefferson City Police Department for nearly 18 years. She applied for the

      position of Investigator III within the Criminal Investigation Unit within the Division of

      Employment Security (CIU). She was hired into that position in October 2015 and

      successfully completed her probationary period and was appointed to the full time Merit

      position of Investigator III at an annual salary of $40,173.00. The position had become

      open due to Mike Kauflin leaving that position. Mr. Kauflin had no law enforcement

      experience when he was hired into that position. His salary at the time of leaving that

      position was $45,203.00. More than $5,000.00 greater than what Plaintiff was paid. At

      no time had the Defendants disclosed to Plaintiff, Mr. Kauflin’s current salary or salary

      history.

23.   On the date Plaintiff was hired, Plaintiff’s immediate supervisor was Ryan Hickey, who

      supervised the DES “Criminal Investigative Unit” (“CIU”), the “Garnishment Unit” and




                                    7
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 7 of 45
      the “Adjudication Unit.” Candace Williams was the “Chief” of the CIU, Spencer Clark

      was the Assistant Director of the DES, and Chris Slinkard was the Director of the DES.

24.   When Plaintiff was hired into her Investigator III position in October 2015, as part of her

      duties she was to supervise at least 5 and possibly 6 subordinate employees. Wesley

      Shavers and Ken Smith, both Investigators II. They were located in the Jefferson City

      units; Zach Jenkins and Tim Smith, also Investigators II, located in the Kansas City Field

      Office; and Kevin Moore, an Investigator II assigned to the St. Louis Field Office.

25.   Plaintiff was hired to replace Mike Kauflin, a male, who held the position as Investigator

      III and who supervised the “CIU”. Mr. Kauflin had no law enforcement experience when

      he was hired for his position.

26.   Before Plaintiff was hired to replace Mike Kauflin, and assume his job duties, Plaintiff

      had been employed by the Jefferson City Police Department for eighteen years and had

      acquired substantial experience in the field of law enforcement. Her duties for the JCPD

      included field investigations, knowledge and application of the law, interviewing and

      interrogating witnesses, testifying in court, and included the supervision of others - all of

      which qualified her for the position as an Investigator III and as a replacement for Mike

      Kauflin.

27.   On the date of his departure of his position, Kauflin was being paid an annual salary of

      $45,203. Plaintiff’s starting annual salary was $40,173.00 and remained the same until

      she left the employment of the State on October 31, 2018.

28.   The principle objective of the Criminal Investigation Unit was to collect money from

      recipients of unemployment compensation who had, or who were suspected of filing

      fraudulent claims, received payments to which they were not otherwise entitled, or




                                    8
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 8 of 45
      received overpayments of benefits. The task of the CIU was to review garnishment

      letters provided to the Unit from the DES Garnishment Unit; contact the garnishee, and

      conduct a person-to-person interview to investigate the basis of the claims stated in the

      garnishment letters, field defenses, if any, from the garnishee, explain the collection

      process to the garnishee, explain the difference between civil and criminal actions which

      may arise from the garnishment, and, to make arrangements for the repayment of the

      overpayments.

29.   Plaintiff’s job duties as an Investigator III for the “investigative unit” included

      supervisory       management and administrative duties, including hiring and training

      subordinate investigators, each who held the position as an Investigator II; training the

      subordinates on investigative and interrogation techniques; interrogating benefit

      recipients in the field; writing monthly reports which identified potential fraud cases; and,

      tracking and reporting the totals for the amount of recoveries obtained by the unit. The

      job also required drafting probable cause statements for County Prosecutors who were the

      enforcement arm of the Criminal Investigative Unit and, when required, testify in Circuit

      Court actions.      The position required travel to the respective locations where the

      recipients resided to conduct interrogations, and in some instances, due to distance, travel

      times, and the time when a recipient was available for an interview, Plaintiff would be

      required to stay overnight in public accommodations.

30.   As part of her job duties, Plaintiff was to supervise subordinates, prepare evaluations of

      subordinates, discipline subordinates when necessary, prepare and recommend

      performance improvement plans (PIP) for subordinates as well as make recommendations

      for discharges.




                                    9
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 9 of 45
31.   Plaintiff’s job duties required her to attend regular or impromptu supervisor’s meetings

      on a variety of issues affecting her unit.

32.   DOLIR employed other individuals during Plaintiffs period of employment within the

      CIU who also would have been in the positions of Investigator III. Those individuals

      were:

              Dwayne Hickey

              Charles Crandal

              Steven Dodsen

              Dwight Miller

      They were employees who worked for the Division of Worker’s Compensation. One of

      the important duties assigned to Plaintiff with regard to Administrative and Supervisory

      positions was to be responsible for and intricately involved in the hireing of Merit

      position employees and ultimately recommending hire of employees who were hired into

      full time but probationary positions. That recommendation being with regard to hiring or

      not hiring such probationary employees. The general rule at DES has been traditional

      that when a supervisor made a recommendation for a probationary Merit system

      employee to be hired full time and as long as that position was fully funded, such

      recommendation would be followed and that probationary employee hired into a full time

      permanent position (not on probation).

33.   Plaintiff was the only female Investigator III who was employed by the Division of

      Employment Security during her entire period of employment.

34.   The main office of the CIU was located in Jefferson City, Missouri where Plaintiff was

      stationed. The Jefferson City unit was staffed with two male individuals: Wesley Shavers




                                   10
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 10 of 45
      and Ken Smith, who held the position of Investigator II. The unit had two field offices;

      one located in Kansas City, Missouri, the other in St. Louis County, Missouri. The

      Kansas City field office was staffed with two male individuals: Zach Jenkins and Tim

      Smith. The St. Louis field office was staffed with one male individual: Kevin Moore

      who held the position of “Investigator II.” At that time, the Division was short one full

      time employee assigned to the St. Louis office.

35.   During her entire three year-period of employment, Plaintiff’s annual salary remained at

      her starting annual salary of $40,173.00. This annual salary was substantially less than

      her predecessor, who was less experienced than Plaintiff; and, less than the male

      employees who held positions as Investigator III, and even less than the subordinate

      males who held Investigator II positions. The chart in paragraph 22 below illustrates the

      differences between Plaintiff’s annual compensation and the compensation of her

      predecessor, contemporaries and subordinates.        The following chart shows all the

      individuals in the CIU, their gender and annual salary at the time Plaintiff was hired:

NAME OF EMPLOYEE       POSITION HELD            GENDER                   ANNUAL SALARY

Carla Niekamp          Investigator III         Female                   $40,173.00

Mike Kauflin           Investigator III         Male                     $45,325.00

Dwight Miller          Investigator III         Male                     $46,056.00

Dwayne Hickey          Investigator III         Male                     $45,137.00

Steven Dodson          Investigator III         Male                     $45,868.00

Tim Smith              Investigator II          Male                     $46,992.00

Zach Jenkins           Investigator II          Male                     $42,325.00

Kevin Moore            Investigator II          Male                     $41, 184.00




                                    11
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 11 of 45
Richard Miller          Investigator II         Male                     $41,184.00

36.    Plaintiff was unaware of the disparity in annual income until she discovered the fact in

       March, 2018.       Upon receiving this knowledge, Plaintiff complained to EEO

       representative, Andrea Follett, on two occasions. Follett said she knew nothing about

       Plaintiff’s concerns, but would “check on it.” However, even after documenting her

       request for information about the disparity to Follett, Plaintiff did not get a response of

       any kind either from Follett or anyone else.

37.    Receiving no response from the EEO or any other administrator of DES or DOLIR,

       Plaintiff filed an internal complaint about wage inequity due to her sex, female, and the

       discriminatory nature of such wage inequity and provided the information that is

       contained within the chart described in paragraph 35 above. Having received no response

       from any of the Defendants or their Administrators and her pay inequity not being

       addressed, Plaintiff filed a MCHR/EEOC complaint on 4/25/18 complaining of wage

       discrimination and wage inequity based upon her sex. After Plaintiff filed her internal

       complaint and particularly after filing her MCHR/EEOC complaint on 4/25/18,

       Defendants continually engaged in intentional and systematic acts of harassment and

       retaliation against the Plaintiff as well as against co-employee Amira Suljic. Plaintiff

       pleads the specifics of those facts more specifically below. As stated above, Plaintiff on

       October 31, 2018, because of the terms and conditions of her work had become so

       abhorrent, submitted her resignation - a Constructive Discharge. Based upon the acts as

       described herein of the Defendants taken against the Plaintiff, a reasonable person would

       have resigned from such employment, such resignation constitutes a Constructive

       Discharge. That Constructive Discharge is based upon Plaintiffs gender or sex being a




                                    12
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 12 of 45
      motivating factor in the Defendants conduct resulting in Plaintiffs Constructive

      Discharge. Plaintiff’s gender or se was the motivating factor in the Defendants conduct

      resulting in Plaintiff’s Constructive Discharge. Plaintiff’s gender was the motivating

      factor for the retaliatory actions taken against her by Defendants after she filed the above

      internal complaint and her MCHR/EEOC complaint. Plaintiff’s sex was the motivating

      factor in Defendants retaliation against the Plaintiff.

38.   The retaliation by the Defendants through Plaintiff’s supervisory employees, was due in

      part to her association with “Me too” employee Amira Suljic and the discriminatory acts

      that were being taken against Suljic due to her gender or sex. Defendants were motivated

      by Plaintiffs sex and “me too” employee Amira Suljic’s sex for the manner in which they

      were adversely treated in their positions of employment with the Defendants.

39.   Defendants did not respond to Plaintiffs information provided to the EEO officer on two

      occasions nor did they respond to Plaintiffs internal complaint of pay inequity and pay

      discrimination. Defendants did however begin a systematic and intentional pattern of

      harassment and retaliation against Plaintiff, as described herein. As stated above Plaintiff

      because of the failure of the Defendants to even respond to her internal complaints and

      providing all of the information that she did to the EEO officer showing the inequitable

      pay or pay inequity based upon her gender, Plaintiff found no other alternative than to file

      her MCHR/EEOC complaint on 4/25/18. She asserted in that complaint a claim for pay

      inequity based upon her sex. As stated above that MCHR/EEOC complaint is attached as

      Exhibit A and the Right to Sue letter from the EEOC issued on February 6, 2020 is

      attached as Exhibit B.




                                   13
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 13 of 45
Acts Taken Against “ME TOO” Employee Amira Suljic

40.   An opening existed in the CIU St. Louis Field Office for an Investigator II in the year

      2017. That office had only one other Investigator II, Kevin Moore. Both positions

      reported directly to the Plaintiff.

41.   In order to fill that Merit system position of Investigator II, the HR Division of the

      Defendant DOLIR appointed Amira Suljic. Suljic is a white female. On November 13,

      2017 Plaintiff recommended the Defendants hire Amira Suljic, a white female, for the

      position of Investigator II.

42.   Suljic, classified as a “probationary employee” and assigned to fill the opening in the St.

      Louis field office where Suljic would work with Kevin Moore.

43.   Plaintiff assigned Kevin Moore, the other Investigator II in the St. Louis Office, to train

      Suljic.

44.   After Suljic reported to the St. Louis field office, Moore, Plaintiff’s subordinate, refused

      her directive to train Suljic. Moore indicated he did not like working with women and

      would not train Suljic. Moore’s acts were clear acts of discrimination based on sex

      committed against co-employee Suljic and his supervising officer, Plaintiff Niekamp.

45.   The failure of Moore to train Suljic, also included his failing to advise her of the

      availability and use of the vehicle provided to the St. Louis field office; which often led

      to Suljic having no access to keys to the vehicle or use of the vehicle.

46.   Moore expressed to Suljic a negative attitude toward Plaintiff, lamenting that a male who

      had applied for the position did not get the job. He expressly stated to Suljic that he,

      Moore, didn’t like working with women, or being supervised by them. Again, acts of

      discrimination based upon both Suljic’s and Plaintiff’s sex. Moore’s acts and statements




                                   14
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 14 of 45
      constitute direct evidence of sex discrimination committed by him in the work place

      against both Plaintiff and co-employee Suljic.

47.   Additionally, Suljic reported to Plaintiff, what had been reported by others, that she,

      Suljic had observed Moore being overly aggressive in his field office interviews of

      benefit recipients even infringing upon the recipient’s civil rights. Similar complaints

      regarding Moore’s overly aggressive interview techniques had been reported prior to

      Suljic being hired.

48.   Once Suljic was hired into her position as an Investigator II and Plaintiff had directed

      Moore to train Suljic, Moore refused to answer Suljics questions about procedures and

      would intentionally not show up for work in order to avoid training Suljic. When he did

      show up for work Moore was disrespectful, dismissive and uncooperative with Suljic.

             Moore’s insubordination also included his intentionally trashing the State vehicle

      leaving trash, garbage and other items in the car knowing that Suljic would be using the

      vehicle. Moore went so far as to photograph the condition of the State vehicle and placed

      such photographs on his desk in view of Suljic knowing that it would offend and harass

      her.

49.   Plaintiff, following the proper chain of command, reported Moore’s misconduct and

      insubordination to her Chief, Candace Williams. This included that Moore refused to

      train Suljic. Other Supervisors besides Williams had in fact been informed of Moore’s

      conduct. They included Mr. Hickey.

             As some point, Moore had been sent “employee performance logs” with regard to

      his misconduct and poor job performance. Moore did not stop his conduct nor did he

      stop his blatant mistreatment of Ms. Suljic. Moore’s conduct warranted a “performance




                                   15
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 15 of 45
      improvement plan” (PIP). However, no action was taken against Moore and his conduct

      then further deteroiated. Neither Hickey, Williams or Clark took any corrective action

      with regard to Moore’s conduct.

50.   After Plaintiff communicated Suljic’s complaints regarding Moore to her Chief, Candace

      Williams, including the fact that Moore refused Plaintiff’s instructions to train Suljic

      Plaintiff received on January 4, 2018 an email from Ryan Hickey advising that Deputy

      Director, Spencer Clark had advised Hickey that he, Clark, expected Plaintiff to train

      Suljic and to address Moore’s unacceptable interviewing skills ordering Plaintiff to fix

      these issues in four days.

51.   Plaintiff considered Clark’s order arbitrary and unreasonable, considering that prior to

      January 4, 2018, the Defendants through Hickey, Clark and Williams had been told of

      Moore’s poor job performance and various emails including “Employee Performance

      Logs” were sent to Mr. Moore with regard to his misconduct and poor job performance

      but despite such actions he did not improve his quantity and quality of work or his

      retaliatory behavior against Suljic and Plaintiff Niekamp.

52.   After Plaintiff discussed Moore’s unacceptable job performance with Hickey and

      Williams, Plaintiff was initially instructed to begin documentation to reprimand and place

      Mr. Moore on a “PIP” (performance improvement plan). However, on February 26,

      2018, Plaintiff was then instructed to “hold off” issuing the PIP or writing Mr. Moore up

      for his behavior and poor job performance. There was no legitimate reason to delay any

      type of job action against Moore including reprimanding him and placing him on a PIP.

53.   Because no action was taken against Moore, his conduct further deteriorated in terms of

      his discriminatory conduct against Plaintiff and Ms. Suljic. A meeting was called by the




                                   16
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 16 of 45
      Defendants for March 22, 2018 to address the discriminatory conduct of Moore against

      Plaintiff and Suljic. In attendance were Moore, Suljic, the Plaintiff, Williams, Hickey,

      Slinkard, Clark and Follett, the EEO officer. Among the topics discussed were reminders

      of the Code of Conduct, Section 4(b) related to the chain of command. The Defendants

      through the statements of Williams, Hickey and Clark informed Moore that under the

      unit’s chain of command, Plaintiff was his boss. Moore assured everyone in attendance,

      including Hickey, Williams and Clark that he, Moore, understood Code of Conduct,

      Section 6, as related to respect, concern, positive attitude and open communications with

      fellow employees including co-workers, subordinates and superiors. Moore pledged, to

      everyone in attendance, that he would practice those objectives and comply with the

      Code of Conduct regarding his job performance and his working relationship with Suljic

      and with Plaintiff.

54.   However, Moore’s behavior improved for only a few days after this March 22, 2018

      meeting. In fact Moore’s actions escalated into more offensive behavior toward Suljic.

      Specifically Moore refused to talk to Suljic and refused to respond to her emails. Moore

      posted the photographs described above of his trashing of the State vehicle and did so by

      placing those photographs on his desk in plain sight of Suljic. He knew that Suljic was

      offended by the condition of the vehicle and that such photographs reminded her of the

      actions taken by Moore that directly and adversely affected the condition of Suljic’s

      workplace.

55.   Sometime by the end of March, 2018, as depicted in ¶35 above, Plaintiff learned of the

      fact that she was being compensated less than subordinate males in Investigator II

      positions, as well as other males holding her same classification of Investigator III.




                                   17
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 17 of 45
      Plaintiff, understanding the internal process, believed that it was the duty of Follett, the

      EEO, to advise Plaintiff’s superiors, including Williams, Hickey, Clark, and those above

      them of Plaintiff’s evidence of unequal pay and that by the very nature of that evidence

      that clearly indicated the pay inequity and that it was based upon Plaintiff being a female.

      Such establishing that Plaintiff’s gender or sex was the motivating factor for the unequal

      pay.

56.   Having received no response or corrective action after the Plaintiff informed the EEO

      officer and filed her internal complaint about unequal pay based upon gender or her sex,

      Plaintiff on April 25, 2018 filed her MCHR/EEOC complaint regarding equal pay

      discrimination based upon her sex. This was approximately 5 weeks after the earlier

      meeting, regarding the conduct of Mr. Moore, described above.

57.   On April 25, 2018 Plaintiff, was also performing her job duties in the St. Louis Office

      and observed the job performances of both Suljic and Moore. Included in her work was

      Plaintiff accompanying Ms. Suljic on her normal work routine. Suljic reported that

      Moore had stopped communicating with her either directly or through email within one

      week after the March 22, 2018 meeting. Suljic also reported the offensive photographs

      that Moore placed in his work space that were then observed by Suljic and that Moore

      would have known that Suljic would have seen such photographs and been upset by the

      content of those photographs.

58.   On April 25, 2018, after being in St. Louis and making her observations, Plaintiff

      immediately reported to her immediate supervisor Hickey what she had observed

      regarding Suljic and Moore. She reported Moore had stopped talking to Suljic a week




                                   18
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 18 of 45
      after the March 22, 2018 meeting, had posted offensive photographs in his work space

      which he knew would upset Suljic.

59.   Plaintiff also reported to Hickey that while she accompanied Suljic out into the field, that

      Suljic’s performance was excellent including closing eight cases while on that field trip

      with Plaintiff.

60.   By May the acts of the Defendants of retaliating against Plaintiff increased. For example,

      Plaintiff forwarded requests from another Investigator II for permission to work pending

      cases outside his office which would require travel. In response to a request to Hickey, it

      was Clark who responded questioning whether it was necessary for Investigator II

      employees to go into the field. Plaintiff responded to Clark by forwarding Chapter 10 of

      the “Presentation of Evidence” which provided a need for a face to face interview with

      subjects being investigated. Plaintiff was then advised that any requests for travel in the

      field needed to be presented to Clark and approved by him, and not Hickey. This was

      inconsistent with the process to be used by Investigator II and was very cumbersome and

      non-productive.

61.   Prior to May 10, 2018, Plaintiff had prepared and completed a form which indicated that

      Suljic had successfully completed her “probationary” period; nothing in the form

      prepared by Plaintiff reflected negatively on Suljic. Plaintiff turned in the report to

      Williams as she was required to do so. However, Plaintiff never received information

      from Williams or any of her other Superiors, that the form regarding Ms. Suljic had either

      been approved or disapproved. Standard Operating Procedures was that if the immediate

      supervisor recommending the full time hire, the probationary employee would in fact be




                                   19
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 19 of 45
      hired. Ms. Suljic was an exceptionally good employee and certainly far better than the

      lazy recalcitrant Kevin Moore.

62.   On May 10, 2018, Plaintiff received a text from Hickey advising Plaintiff that the

      Defendants had terminated Suljic. The text surprised Plaintiff. As Suljic’s supervisor,

      Plaintiff was never consulted regarding the decision to terminate Suljic, or the rationale

      for making such a decision. Typically, termination of a probationary employee would

      occur during their probationary employment, not after their probation ended.

      Termination typically indicated either an act of insubordination, misconduct or a grossly

      poor performing probationary employee.           Typically when one would finish their

      probationary status, they would either be offered full time permanent Merit System

      employment or notified that they were not being hired and that their probationary status

      had ended. There would not be a “discharge” at that point. Defendants lacked any

      legitimate non-discriminatory reason to have either “discharged” Ms. Suljic or to have

      denied to her permanent status of a full time Merit position, here Investigator II. Based

      upon the combination of Kevin Moore’s poor performance that warranted a discharge or

      at least a PIP and as compared to Suljic’s superior performance, it was clear that the only

      motivating factor behind Suljic’s discharge and being denied employment as an

      Investigator II, was her sex, being female and to retaliate against her boss, the Plaintiff.

63.   On May 11, 2018, Plaintiff was called to a meeting regarding “Personnel Concerns” by

      Hickey and Williams. When, during the meeting, Plaintiff objected to the firing of Suljic

      without being consulted, Williams replied, “She resigned. She wasn’t fired. I have a

      letter that says she resigned.” Plaintiff challenged Williams. Specifically Williams did

      not possess a letter of resignation rather a letter was placed in Suljic’s file, confirming




                                   20
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 20 of 45
      that she had not resigned but was in fact terminated.         Plaintiffs’ Superior, Williams

      directly lied and fabricated information supplied to the Plaintiff.

64.   Williams’ attitude and demeanor during the meeting was loud, aggressive, and abusive.

      Williams even gloated that she had gone over Plaintiff’s head to “terminate” Suljic and

      specifically ignored Plaintiff. Williams apparently did not realize the contradiction of her

      earlier statement that Suljic had resigned. Williams went on to strongly suggest that

      Plaintiff was favoring Suljic over Moore and stated that she believed that because “you

      and Suljic are friends.” Williams intimated to Plaintiff that she had knowledge that

      Plaintiff was acquainted with and knew Suljic before Suljic was hired. Such a statement

      was also false and fabricated by Williams. Plaintiff did not know Suljic prior to Suljic

      coming to work for DES. The Defendants’ acts created a very hostile and adverse

      working condition for the Plaintiff, in that:

      (1)    Williams had blatantly lied to Plaintiff on two separate occasions of fundamental

             issues about Plaintiffs working conditions and her subordinate employees;

      (2)    Williams had falsely accused or asserted a relationship between the Plaintiff and

             Suljic that did not exist;

      (3).   Despite the fact that Williams, Clark and Hickey knew of the blatant poor

             performance of Mr. Moore, that warranted his being placed on probation and

             being given a PIP, if not outright discharged, demonstrated that the Defendants

             through the acts of Williams, Clark and Hickey were intentionally creating an

             atmosphere for the Plaintiff that was extremely hostile and adverse to Plaintiffs

             working conditions and likely was directed in such a fashion to force the Plaintiff

             to quit her job as a Investigator III. The distinctly disparate treatment as and




                                   21
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 21 of 45
             between Moore and Suljic was both unjustified but was clearly motivated by

             Suljic being a female, a violation of §213.055 RSMo. and 42 USC 2000(e) where

             sex was the motivating factor in the manner in which Suljic was denied

             employment but also was meant to retaliate against her supervisor, Plaintiff

             Niekamp, for filing her internal complaint and her 4/25/18 MCHR/EEOC

             complaint about pay inequity and pay discrimination.

65.   In fact, Williams blatantly lied to Plaintiff because neither she nor anyone else had a

      legitimate reason to deny Suljic’s employment in a merit position. At the same time, the

      other Investigator II, Moore, whose performance violated procedures and code of conduct

      and warranted a PIP and likely a discharge was not in any way disciplined. Such

      distinctly disparate treatment of Moore and Suljic was unjustified but was motivated by

      Suljic’s being female.     The Defendants, through these employees, were retaliating

      against Plaintiff for her complaints of pay inequity and they were trying to send her and

      other employees a “message”.

66.   Throughout all of this time of Defendants retaliating against Plaintiff, they didn’t even

      provide to her a minimal raise similar to all other employees. Plaintiff continued to

      receive the same compensation from the time she was hired in the fall of 2015 until her

      Constructive Discharge of October 31, 2018.

67.   On a later date, Williams claimed to Plaintiff the reason why Suljic was terminated was

      because it was “easier to get rid of Suljic” because she was a “probationary employee”

      than it was to deal with Moore. Had the Defendants approved Plaintiff’s submission of

      the paperwork Plaintiff prepared indicating Suljic had successfully completed her

      probationary period, Williams’ rationale for justifying Suljic’s termination would have




                                   22
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 22 of 45
       been exposed as false, fallacious and contrived by the Defendants because they had no

       non-discriminatory reason to deny full time permanent Merit employment to Suljic.

       Suljic’s gender of being female was the motivating factor for denying to her full-time

       employment. Suljic constitutes a “me too” witness and victim same and similar to

       Plaintiff.

68.    Moore, at a minimum, should have been placed on a PIP. Moore had disregarded earlier

       directives regarding his attitude and performance. Because Moore disregarded those

       directives almost immediately, he should have been discharged. Plaintiff was never

       permitted to process the disciplinary action or PIP regarding Moore. Moore was never

       disciplined. Moore’s gender, being male, motivated Defendants to retain Moore despite

       his poor performance and his direct insubordination and ongoing violations of the

       Departments Code of Conduct.

                                            COUNT I –
      UNEQUAL PAY, 42 USC 2000(e) ET SEQ – BASED UPON SEX OR GENDER
                                       DISCRIMINATION
69.    Plaintiff incorporates by this reference paragraphs 1 through 68 above as if more fully set

       forth herein.

70.    The acts of the Defendants, as described above, state a violation of 42 USC 2000(e) Et

       Seq in that Plaintiff’s sex (female) was a motivating factor in the decision by the

       Defendants to pay Plaintiff substantially less annual compensation than her male

       predecessor, substantially less than her male counterparts who held the same job position

       classification, and less than her male subordinates.

71.    Defendants knew on the day they hired Plaintiff they were going to intentionally pay her

       less compensation than her male predecessor, even though she was more qualified and




                                    23
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 23 of 45
      experienced in the subject matter of the position. Plaintiff’s sex, being female, was the

      motivating factor in such unequal pay.

72.   Defendants knew on the day they hired Plaintiff they were going to intentionally pay her

      less compensation than similarly situated males who held the same job classification as

      Plaintiff. Plaintiff’s sex, being female, was the motivating factor in such unequal pay.

73.   Defendants knew on the day they hired Plaintiff they were going to intentionally pay her

      less compensation than those employees in subordinate positions as Investigator II

      including at least one employee who was to be supervised by Plaintiff, Mr. Moore.

      Plaintiff’s sex, being female, was the motivating factor in such unequal pay.

74.   Plaintiff, as described above, was qualified for her position to perform all of the duties

      required as an Investigator III in the Division of Employment Security’s “Criminal

      Investigative Unit”; and, had performed those job duties at a high level of quality and

      productivity.

75.   Defendants had no legitimate non-discriminatory reason to pay Plaintiff substantially less

      annual compensation than her male counter-parts and subordinates; and Defendants

      cannot articulate any legitimate non-discriminatory reason for the gross disparity in

      Plaintiff’s annual salary. Plaintiffs’ sex was the motivating factor in her being paid a

      lower wage, a distinct pay inequity as compared to male employees.

76.   All acts being taken by the Defendants as described above and herein were taken in bad

      faith by the Defendants and are indicative that Plaintiff’s sex, being female, was the

      motivating factor of Plaintiffs unequal pay and when the Defendants were caught red

      handed, instead of correcting the wrong, the Defendants retaliated against Plaintiff. Such

      actions taken against Plaintiff were done knowingly and intentionally. Defendants knew




                                   24
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 24 of 45
      their sex motivated disparity in Plaintiff’s annual compensation violated both Federal and

      State Anti-Discrimination Statutes. Defendants also knew that such sex-based wage

      disparity would be injurious to the Plaintiff causing her both economic and non-economic

      damages. They also knew that retaliation was an illegal act that would or could cause or

      create a very hostile work condition for the Plaintiff.

77.   Because Plaintiff was paid at a lower annual salary than comparable males, she had a

      corresponding lower contribution to her benefits under MOSERs and Social Security.

78.   As a direct and proximate result of the Defendants’ acts of paying Plaintiff a lesser

      annual salary than comparable males, and where Plaintiff’s gender was a motivating

      factor, Plaintiff sustained at least between$15,000.00 to $20,000.00 in lost income and

      benefits during her employment.

79.   Plaintiff is entitled to an award of punitive damages in that Defendants’ acts of wage

      disparity were motivated by Plaintiff’s gender and were intentional. When Plaintiff

      brought a wage disparity complaint to the attention of the Defendants’ (EEO) her

      complaint was ignored and her pay and inequity disparity was intentionally ignored and

      not addressed. When Plaintiff exercised her right to file an internal complaint with the

      EEO officer, a written internal complaint regarding the unequal pay as well as her

      MCHR/EEOC complaint, Defendants acted in total bad faith by retaliating against the

      Plaintiff and on at least 2 or more occasions directly lied to her about the conditions of

      her employment or her co-employee subordinate Amira Suljic.

80.   Plaintiff is entitled to an award of Post-Judgment interest under the Missouri Post

      Judgment Interest Statute in the amount of 5% plus the current federal funds rate at the

      time of Judgment on any Judgment Plaintiff receives.




                                   25
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 25 of 45
81.    Plaintiff is also entitled to an award for her attorney fees and costs associated with

       pursuing her claims and causes in this matter.

82.    Amira Suljic is a “me too” witness and victim like Plaintiff.

WHEREFORE, Plaintiff prays for judgment in her favor under Title VII, 42 USC 2000(e) Et

Seq and against the Defendants for gender or sex discrimination regarding her compensation and

seeks the following relief:

       1.      An award of at least $25,000.00 for the lost wages and benefits sustained by

               Plaintiff from the date she was first employed until she left the employment of the

               Defendants;

       2.      An award of punitive damages due to Defendants’ actions being intentional and

               taken knowing they were violating Plaintiff’s rights guaranteed by Title VII 42

               USC 2000(e) Et Seq with regard to her compensation; and the Defendants’

               intentional refusal to take corrective action when Plaintiff presented such

               discriminatory pay and inequity to the Defendants through their EEO;

       3.      Plaintiff be awarded her reasonable attorney fees and costs as is allowed and

               provided for under 42 USC 2000(e) Et Seq. Plaintiff prays the court to set a

               reasonable Lodestar rate and assess an additional multiplier as allowed under both

               Federal and Missouri law and based upon the facts and circumstances of

               Plaintiff’s claims and the intentional misconduct of Defendants;

       4.      Plaintiff prays for an award of her expenses and case costs that were reasonably

               incurred and necessarily expended to prosecute her claims;




                                     26
         Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 26 of 45
      5.     Plaintiff prays for an awarded of post-judgment interest on all judgment amounts

             as is allowed for under the Missouri Post Judgment Interest Statute in the amount

             of 5% plus the Federal Funds Rate on the date judgment is entered; and

      6.     Plaintiff prays for any/and all other relief awardable to Plaintiff under the facts

             and law applicable to Plaintiff’s claim.

                                           COUNT II –
                             RETALIATION BY DEFENDANTS
83.   Plaintiff incorporates by this reference paragraphs 1-82 as if more fully set forth herein.

84.   After Plaintiff filed her initial internal claim against the Defendants through their EEO,

      for wage discrimination based on sex, Defendants began a series of intentional and

      systematic patterns of harassment and retaliation against her which continued until

      Plaintiff was constructively discharged on Oct. 31, 2018.         The Defendants series of

      intentional and systematic pattern of harassment and retaliation against Plaintiff increased

      to a higher level after Plaintiff filed her MCHR/EEOC complaint on 4/25/18.

             These acts and series of intentional and systematic patterns of harassment and

      retaliation included the continual      undermining of her authority to supervise and

      discipline her subordinates, deny to Plaintiff hiring a needed Investigator II, Suljic, who

      was and did perform as an excellent employee, and needlessly and without justification

      change and modify Plaintiff’s supervisory and administrative functions. Specifically:

      a.     Defendants refused to allow Plaintiff to perform her job duties in the manner in

             which she was trained to do, including, but not limited to supervising and

             evaluating her subordinate employees and intentionally undermined her authority

             and position as regards the subordinates over whom Plaintiff supervised,

             including Kevin Moore. Defendants specifically would not allow placing Mr.




                                   27
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 27 of 45
     Moore on a PIP and giving him notice of such plan. Moore’s conduct and

     performance had fallen far below the DES Code of Conduct and the job

     expectations for continued employment. Specifically, Plaintiff was subjected to

     the misconduct of Moore, by his refusal to train and assist Ms. Suljic, a

     probationary female employee assigned to the St. Louis field office.        Moore

     specifically indicated to Plaintiff and to Suljic that he did not like working with

     women and would not train Suljic because she was a woman. Such statement by

     Moore was direct evidence of his mistreatment of employees and his

     insubordination of the Plaintiff directly based upon Suljic and Plaintiff being

     female. As such, the conditions of Plaintiff Suljic and Plaintiff Niekamps’ work

     conditions were made adverse by Moore’s discriminatory conduct that was

     motivated by Suljic’s and Plaintiff’s sex.       When making such request of

     subordinate Moore that he assist and use his experience and knowledge to train

     Suljic, Moore was even further insubordinate by stating to his boss, Plaintiff

     Niekamp, “Train her yourself.”

b.   Williams, Hickey, and Clark specifically, with the knowledge of Moore’s

     misconduct and insubordination, refused to allow Plaintiff to issue a PIP or

     institute any formal disciplinary action against Moore. Further, Williams falsely

     stated to Plaintiff that the PIP process could not be used on Moore because the

     process was being modified and changed. Such statement was a blatant lie. The

     process was not being changed, only the form;

c.   By Defendants’ actions of not permitting Plaintiff to discipline Moore,

     encouraged Moore to continue to be insubordinate and disrespectful to Plaintiff




                             28
 Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 28 of 45
     and abusive to and of Ms. Suljic, making both Plaintiff and Suljics’ working

     conditions hostile and adverse ultimately leading to the conditions that warranted

     Plaintiffs Constructive Discharge;

d.   It became apparent to Plaintiff and Suljic that the Defendants through the acts of

     Williams, Clark or Hickey were actively advising Moore that Plaintiff intended to

     file a PIP Notice with regard to Moore’s job performance and that he, Moore,

     should attempt to create a defense to the impending PIP. As such, Mr. Moore

     filed an unsubstantiated false and specious grievance against the Plaintiff. Such

     furthered the hostile work and adverse working conditions for Plaintiff;

e.   Defendants failed to approve Plaintiff’s notification and recommendation to

     Defendants that Suljic had successfully and overwhelmingly completed her

     probationary period at a superior level and was not only eligible but should be

     promoted into the full-time, permanent merit-based position. In denying such

     position to Suljic, the Defendants could not and would not articulate a legitimate

     non-discriminatory reason for denying employment to Suljic.

f.   After Plaintiff had filed her MCHR/EEOC complaint on 4/25/18, Defendants

     through the actions of Williams, Clark and Hickey refused to timely approve the

     “Objectives” plan that had been prepared by Plaintiff for the employees she

     supervised.   Such failure left Plaintiffs subordinate employees frustrated and

     confused with regard to what either the Plaintiff or the CIU unit itself, was

     expecting of them regarding goals and objectives. This intentional action by the

     employees Williams, Hickey and Clark created an environment of hostility,




                             29
 Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 29 of 45
     animosity and poor morale, making it extremely difficult for Plaintiff to have the

     ability to perform her job duties. In fact, nearly made it impossible;

g.   Further and suddenly, after Plaintiff filed her MCHR/EEOC complaint, in an

     unprecedented fashion and without notice, Defendants’ Assistant DES Director

     Spencer Clark began to micromanage Plaintiff’s job duties and responsibilities.

     For instance, Clark questioned why Plaintiff was scheduling face-to-face

     interviews, rather than conducting telephone interviews with unemployment

     beneficiary recipients. Had Clark known, read or referred to the Unit’s operating

     procedure, he would have known that face-to-face interviews were required.

     Further, Clark required that Plaintiff submit to him, Clark, Plaintiff’s schedule for

     when she and her subordinates were going into the field. Clark, also without

     warning or justification, imposed the unreasonable and unrealistic requirement

     that he be given advance knowledge of dates when field work was scheduled.

     Clark further changed the threshold of the overpayment amount for which the

     CIU was authorized to conduct interviews and collect overpayments.             Clark

     further conducted supervisory meetings without notifying Plaintiff or including

     Plaintiff in such meetings.    All acts unjustified and intentionally geared and

     intended to undermine Plaintiff’s authority and create an inordinate hostile work

     environment for the Plaintiff. All done by the Defendants, both in the retaliation

     against Plaintiff for her earlier complaint internally about inequitable pay but also

     in retaliation for Plaintiff filing her MCHR complaint of 4/25/18. In all instances,

     the motivating factor for the adverse treatment and the adverse conditions created

     by Defendants for Plaintiff was her sex, being a woman.




                             30
 Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 30 of 45
      h.     Clark refused and failed to respond to Plaintiff’s emails requesting information

             regarding the status of various projects, and otherwise leaving Plaintiff in the

             dark, without the necessary critical and/or even practical information that Plaintiff

             needed to perform her job duties. All acts clearly being done by Clark for the

             purposes of intimidating, retaliating and creating a hostile work environment for

             the Plaintiff. So hostile and so adverse that it would force her to quit her job.

85.   Defendants progressively, from the time Plaintiff filed her initial internal complaint

      regarding wage disparity, and certainly after she filed her MCHR/EEOC complaint on

      4/25/18, continually undermined her authority and retaliated against her by taking actions

      that made her work under adverse working conditions, not the least of which were

      Defendants’ action of protecting an insubordinate, incompetent, lazy and non-performing

      employee, Moore, while at the same time going over Plaintiff’s head and discharging

      Suljic, a highly performing, energetic and highly competent employee. All such actions

      of Defendants led to create a hostile work atmosphere ultimately resulting in Plaintiff’s

      constructive discharge.

86.   Any reasonable person would have found the acts of Defendants towards Plaintiff,

      including; (a) pay inequity; (b) failure of Defendants to address the pay inequity when

      Plaintiff presented her EEO complaint; (c) the acts taken by Defendants after Plaintiffs

      internal complaint of pay inequity, including taking no action or even acknowledging at

      least the appearance of inequity; (d) the overreaching actions of undermining Plaintiffs

      authority with regard to the disciplining of Kevin Moore; (e) the sudden micromanaging

      by Clark of the Plaintiff as she attempted to perform her job duties; (f) the unexplained

      failure to approve Plaintiff’s report that Suljic had successfully completed her




                                   31
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 31 of 45
      probationary period. Thus entitling Suljic to being hired as a full time Merit based

      employee; (g) terminating Suljic without advising Plaintiff, or seeking her opinions, prior

      to the Defendants discharging Suljic; (h) the repeated lying of Williams regarding why

      Suljic was discharged as well as lying about documentation regarding the discharge of

      Suljic, and lying about the reasons why Moore could not be placed on a PIP; (i)

      Williams’ belligerent, loud, disrespectful and threatening response to Plaintiff regarding

      Suljic’s discharge and inviting Plaintiff to file a grievance against Williams and

      affirmatively indicating that such complaint would fall on deaf ears; and (j) Clark’s

      micromanagement which included the manipulation of the “goals and objectives” of the

      Unit which resulted in creating frustration and confusion amongst Plaintiff’s

      subordinates, all so unreasonable and creating such a hostile work environment that was

      intolerable justifying Plaintiff to submit her constructive discharge resignation on

      October 31, 2018. Such constructive discharge was motivated by Plaintiff’s sex, being

      female.

87.   The actions of the Defendants were all motivated by Plaintiffs gender and were

      intentional. The pay inequity was gender based, the ignoring of Plaintiffs’ internal

      grievance was gender based, the retaliation by the Defendants for bringing the internal

      grievance and the MCHR/EEOC complaint for Plaintiffs’ pay inequity being based upon

      her sex were both intentional and gender based.

88.   As a direct and proximate result of the Defendants actions described above, that were

      motivated by Plaintiffs sex as described above, have resulted in the following damages:

      (1)       Plaintiff has sustained at least $25,000.00 in pay inequity from the time she began

                her job until she quit on October 31, 2018.




                                   32
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 32 of 45
      (2)    Plaintiff has sustained the emotional damages of being subjected and having to

             work within a hostile work environment all of a value of at least $25,000.00;

      (3)    Plaintiff has been constructively discharged from a position that she was being

             paid in excess of $40,000.00 and a position in which, she at a minimum, should

             have begun at a salary of $45,000.00 a year.          Plaintiffs total compensation

             package for a given year at the time of her constructive discharge would have

             been of a value of least between $52,000.00 to $55,000.00 when considering all

             of the fringe benefits particularly of a MOSERs retirement and Defendants

             contribution to Plaintiffs Social Security and Medicare as well as other employee

             benefits like annual leave and sick leave.    As such with Plaintiff, at the age of 44

             at the time of her constructive discharge on October 31, 2018, she would have had

             at least 22 years of remaining employment to age 66 and 26 years of employment

             to age 70.       With a fixed and stagnant annual compensation package of

             $52,000.00/year     to   $55,000.00/year,     Plaintiff   has   sustained    between

             $1,100,000.00 in lost income (for the remaining 22 years) up to $1,400,000.00

             had she continued to work to the age of 70.

89.   Because of the intentional act in paying Plaintiff a lesser salary than comparable males

      and their actions being motivated by Plaintiffs sex, being female, and because the

      Defendants intentionally retaliated against the Plaintiff for both filing an internal

      grievance regarding her salary inequity and for filing a MCHR/EEOC complaint and by

      the Defendants’ acts of intentionally creating a further hostile and adverse working

      condition for Plaintiff resulting in her Constructive Discharge, Plaintiff is entitled to an

      additional award of Punitive Damages against each of the Defendants for their acts of




                                   33
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 33 of 45
       Discrimination, motivated by Plaintiffs sex and for their retaliation against the Plaintiff

       for pursuing both her internal complaint, her MCHR/EEOC complaint and for her

       association with “Me Too” co-employee Amira Suljic.

90.    Plaintiff, for her claims under Count II based on Title VII 42 USC 2000(e) Et Seq is

       further entitled to an award of reasonable Attorney fees and award for her necessary costs

       in prosecuting this claim.

91.    Plaintiff is entitled to an award for Post-Judgment interest on all Judgment amounts in the

       amount of 5% plus the Federal Funds rate on the date of Judgment per annum.

WHEREFORE, Plaintiff prays for Judgment in her favor on Count II and prays that the Court

award to her:

       (1)      The sum of at least $25,000.00 for the lost income for the time of Plaintiffs

                employment due to her inequitable pay motivated by her being a woman.

       (2)      Plaintiff be awarded at least $25,000.00 for mental anxiety and anguish sustained

                an created by the acts of the Defendants that created a hostile and adverse

                working condition.

        (3)     A sum of at least $1,100,000.00 of lost income from October 31, 2018 until

                Plaintiff reaches the age of 66 constituting the lost income at the rate of an annual

                compensation package of $65,000.00/year for each of those years Plaintiff would

                have been employed after October 31, 2018 until her 66th birthday.

       (4.)     Plaintiff further prays for an award of Punitive Damages against each Defendant

                for their intentional conduct of:

                (a) pay inequity;




                                    34
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 34 of 45
      (b) refusing to take action when Plaintiff filed a grievance with regard to pay

      inequity;

      (c) for the intentional acts of retaliating against Plaintiff for exercising her right to

      file an internal grievance for pay inequity and for filing a MCHR/EEOC

      complaint with regard to pay inequity based upon her sex;

      (d) the intentional acts of the Defendants that were not only retaliatory against the

      Plaintiff but created a substantial degree of certain harm and injury to her because

      of the retaliations that caused Plaintiff to submit her Constructive Discharge.

(5)   Plaintiff further prays for an award of Attorney fees in favor of the Plaintiff and

      that the Court assesses reasonable attorney fees for those hours that the Court

      believes were reasonably expended in pursuing and successfully obtaining a

      Judgment on behalf of the Plaintiff. Included in such award should be the setting

      of a reasonable hourly Lodestar rate, multiplied by reasonably multiplier of

      between 1.25 and 1.50, in light of the facts and circumstances of the

      discrimination against the Plaintiff and the intentional acts of the Defendants and

      the circumstances of this specific litigation. Plaintiffs suggest a Lodestar of at

      least $425/hr.

(6)   Plaintiff further prays for an award of Post-Judgment Interest awardable under the

      Missouri Post-Judgment Interest Statute and that such interest should be assessed

      by the Court on all Judgment amounts including a Judgment for attorney fees and

      cost, in the amount of 5% plus the Federal Funds rate on the date of Judgment, per

      annum; and




                             35
 Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 35 of 45
       (7)     Plaintiff further prays for any/all other relief including any other recoverable

               damages or awards that would be supported by the facts of this case, the

               circumstances of this case and as are otherwise available to the Plaintiff under

               Missouri law.

                                        COUNT III –
  ASSOCIATIONAL DISCRIMINATION – TITLE VII 42 USC 2000(e) (5)(F) 1 ET SEQ
92.  Plaintiff incorporates by this reference paragraphs 1-91 above as if more fully stated out

       in full herein.

93.    Amira Suljic was an exceptional employee hired in the position of Investigator II.

94.    Suljic at all times performed her job duties at a very high level of performance. She was

       never disciplined and never performed at a poor level.

95.    Suljic should have been promoted into a full-time permanent merit position of

       Investigator II. Defendants had no legitimate non-discriminatory reason for denying to

       Suljic her full-time merit position. In fact, Suljic, contrary to Missouri Merit System law,

       was improperly discharged at the end of her probation period. When in fact the Missouri

       Merit System Statute and Regulations would not provide for such a discharge. Such

       action of discharging Suljic was motivated by her gender, being female. Similarly, all of

       the actions described herein of a discriminatory nature taken against the Plaintiff,

       likewise was motivated by Plaintiffs sex, being female.

96.    Because Suljic was a woman, Defendants subjected her to discriminatory conduct in the

       workplace by co-employee, Kevin Moore. Specifically Moore: (a) refused to train Suljic;

       (b) refused to work with her; (c) told Suljic he didn’t like working with her because she

       was a woman (d) told Suljic he didn’t think women should supervise men, (e) told Suljic

       he preferred working with a male; (f) questioned the manner in which she followed




                                    36
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 36 of 45
      procedure, telling Suljic that she didn’t know what she was doing; (g) undermined his

      immediate supervisor, Plaintiff, by informing Suljic that Plaintiff had trained Suljic in a

      manner that Moore disagreed with and that specifically Plaintiff did not know what she

      was doing; (h) Moore went over Plaintiffs head and contacted Plaintiffs superior Hickey,

      a male, complaining about both Plaintiff and Suljic; (i) denied to Suljic access and ability

      to use the Division automobile; (j) refused to clean the interior of the Division automobile

      and intentionally trashed and left it in an unsanitary and filthy condition knowing that his

      failure to clean the vehicle would not only upset Suljic but would cause her to either have

      to use such filthy vehicle or refuse to use the fleet vehicle;(k) took pictures of the trashed

      vehicle and placed such offensive photographs at his work station in the plain sight of

      Suljic knowing that she would see them and become upset by them. All such acts of

      Moore, taken against both Suljic and Plaintiff, were motivated because both Suljic and

      Plaintiff were women. As such, sex was the motivating factor in his actions that created

      for both Suljic and Plaintiff a hostile and adverse working condition.

97.   Suljic reported to Plaintiff that Moore was overly aggressive in his interviewing of

      recipients, and in some incidents violated a recipient’s civil rights; including an incident

      when, in the field, as a team, Moore and Suljic stood at the front door of a recipient’s

      residence and when the recipient answered the door and told Moore that he didn’t want

      them inside. Moore forced his way into the recipient’s house. Suljic refused to enter and

      stayed on the front porch of the residence. Later, Moore told Suljic if she had been a

      male, the male would have entered the home with Moore. Moore then informed Suljic

      that the way he had handled the entry and conduct toward this individual was the way he

      handled all incidents. He went on to say that that was the reason he wanted a male




                                   37
       Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 37 of 45
       partner, informing Suljic that for those reasons and others she should not have been hired

       for the position. All specifically because she is a woman.

98.    Suljic reported the conduct described above of Moore to her immediate supervisor, the

       Plaintiff. Because Plaintiff had then been advised of distinct and overt sex discrimination

       and the creation of both a hostile work environment for Suljic and likely a criminal act

       being committed by Moore against a recipient, Plaintiff was mandated to report this to

       Williams and Hickey, her supervisors. After reporting Moore’s conduct to Williams and

       Hickey, Moore was never disciplined for either his violation of the Civil Rights of the

       recipient or his discriminatory acts and hostile environment created toward and for Suljic.

       After Moore knew that Suljic had reported the incident, Moore’s harassment and hostile

       conduct toward Suljic became more pointed and intense.          As such, Ms. Suljic was

       subjected to an ever increasing adverse and hostile work condition motivated by her sex.

99.    Such conduct of Moore created a hostile work environment for Suljic because she was

       and is a female. Such action of Moore violated numerous internal policies of Defendants

       as well as various state and federal anti-discrimination laws. Moore had been trained by

       the Defrendants with regard to these policies and laws.

100.   Plaintiff, as the supervisor of Moore and Suljic, attempted to take corrective and

       disciplinary actions regarding Moore’s conduct and address the hostile work environment

       in which Suljic was working.

101.   However, Plaintiff was met with resistance from Defendants through their employees,

       Williams, Hickey and Clark. Specifically, Defendants failed: (a) to take adequate action

       toward Moore’s discriminatory conduct including disciplining him, retraining him and

       placing him on probation; (b) failed to follow Plaintiff’s recommendations that Moore be




                                    38
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 38 of 45
       written up and placed on a PIP and, by their failure to act, undermined Plaintiff’s

       authority which allowed Moore to continue to harass and demean Suljic creating an ever

       increasing hostile and adverse working environment for Suljic; and, (c) creating a

       conflict between employees, Suljic and Moore, that resulted in and led to the Defendants

       firing of Suljic, even after the above described conduct of Moore was reported and

       known to Defendants employees Clark, Williams and Hickey but also after Plaintiff had

       recommended Suljic to be hired in a permanent Merit system position as Investigator II.

       The Defendants, in firing Suljic, had no legitimate non-discriminatory reason for

       discharging her from her probationary position and the Defendants did not have any

       legitimate non-discriminatory reason for not offering employment to Suljic in a full-time

       Merit system position as an Investigator II.

102.   In part because of Defendants’ conduct toward Suljic, Plaintiff filed an Amended MCHR

       Complaint with regard to Defendants’ conduct toward Suljic, a female, and the

       unjustified favorable treatment of Moore, a male. Such conduct of the Defendants was

       overwhelmingly motivated by Suljic’s and Plaintiff’s gender, being female.

103.   Defendants’ conduct of retaliation against Plaintiff and Suljic was motivated by

       Plaintiff’s association with Suljic.      The adverse working conditions created by

       Defendants for boh Suljic and Plaintiff were motivated by both being female.

104.   Defendants conduct, as described herein against Suljic, violated Title VII 42 USC

       2000(e) Et Seq.     Such actions also violated internal Rules and Regulations of the

       Defendants including their Code of Conduct. All mandatorily required the Plaintiff to

       report Moore’s actions to the Defendants and in particular to Defendants Williams,

       Hickey and Clark. Similarly the actions of Moore in violating the above Rights of Suljic




                                    39
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 39 of 45
       protected by the above cited statutes but also violated the rights of Plaintiff in that she as

       Ms. Suljic’s supervisor was in a position of association with Suljic and was aware of the

       acts of the Defendant Moore in violating Suljics’ rights to not be discriminated against in

       the terms and conditions of her employment based upon her sex or gender as protected

       under both State and Federal Statutes.

105.   On multiple occasions, as Suljic’s supervisor, Plaintiff attempted to address and respond

       to Suljic’s complaints of adverse working conditions including, but not limited to: (a)

       informing supervisors Williams, Hickey and Clark of Moore’s acts described herein

       against Suljic and the need for remedial action; (b) after three supervisors agreed that

       Moore should be given a PIP, Plaintiff prepared such a PIP and a Notice of Job Action

       against Mr. Moore; and (c) throughout her employment as Mr. Moore’s supervisor,

       Plaintiff continually attempted to educate and discipline Mr. Moore as to his wrongful

       conduct and to try to persuade him to act in accordance with the law and the Code of

       Conduct of the Department of Labor.

              The result of Plaintiffs association with Suljic as her supervisor and attempting to

       address the serious concerns brought to Plaintiff’s attention by Suljic and specifically Ms.

       Suljic’s adverse working conditions and hostile working conditions that Suljic was placed

       under by Moore’s conduct and the Defendants failure to remedy Moore’s conduct,

       Plaintiff was then faced with retaliation and her own additional adverse and hostile

       working conditions from that association with Ms. Suljic.           The Defendants by their

       actions of retaliation denied to Plaintiff her ability to perform her job duties. Specifically,

       Defendants, after agreeing that a PIP should be issued to Mr. Moore, suddenly and

       without any rational and truthful explanation, informed Plaintiff to “hold back” the PIP




                                    40
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 40 of 45
       on Moore. Plaintiff was then directly lied to by Ms. Williams who indicated that they

       would have to “hold back” the PIP on Mr. Moore because the PIP process was being

       changed. A complete falsehood and fabrication.

106.   Plaintiff was then confronted with the Defendants arbitrarily deciding to discharge Suljic

       and then lying to the Plaintiff informing her that Ms. Suljic had resigned when in fact she

       had been discharged.     All of this creating an extremely intense and hostile work

       environment for the Plaintiff and Ms. Suljic.

107.   Finally as described above, Plaintiff was then subjected to the ongoing repeated and

       unjustified conduct of Mr. Clark interfering with her responsibilities as a supervisor,

       second guessing her decision making and undermining the actions that she took

       culminating in the ultimate interference in the creation of and usage of the objectives and

       goals as described above. All resulting in such a hostile work environment and blatant

       retaliation being taken against the Plaintiff for doing her job, particularly her job with

       regard to the conflicts that were created by Moore and the hostile work environment he

       created for “Me Too” employee, Amira Suljic. Because of the Defendants actions, the

       retaliations, the intentional interference with her doing her job and her association with

       “Me Too” employee Amira Suljic, Plaintiff submitted her Constructive Discharge

       resignation on October 31, 2018.

108.   Defendants’ acts, including those of Williams, Clark and Hickey, violated 42 USC

       2000(e) Et. S in that they “aided and abetted” Moore’s discriminatory conduct against

       Suljic.   Conduct that was based upon Suljic being a woman, and Defendants acts

       committed by Williams, Clark and Hickey “aiding and abetting” Mr. Moore’s deliberate,




                                    41
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 41 of 45
       discriminatory conduct based upon Suljics sex, being a female, encouraged, facilitated

       and furthered Moore’s ongoing and ever increasing discriminatory conduct toward Suljic.

109.   The Defendants further actions taken by Williams, Clark and Hickey were taken in

       obvious retaliation for Plaintiffs association with Ms. Suljic, as her supervisor and

       thereby those acts of Williams, Clark and Hickey violated 42 USC 2000(e) Et. Seq.

       resulting in the creation of a further adverse and hostile work environment for the

       Plaintiff and Suljic, resulted in Suljic’s discharge and the Defendants’ lying to the

       Plaintiff about why Suljic was discharged all contributed to a work condition that

       required Plaintiff to submit her Constructive Discharge resignation of October 31, 2018.

110.   As a direct and proximate result of Plaintiff having and being forced to submit her

       constructive discharge resignation, Plaintiff has lost the income that she was due from her

       position at a value of at least $50,000.00/year measured through the rest of her working

       life to the age of 66 and 70. Such damages include lost income from the date of her

       Constructive Discharge to the date of filing, equal to approximately $65,000.00 as well as

       the lost income and benefits she would have been paid had she continued in her position

       until the age of 66 and likely to the age of 70.

111.   Defendants’ acts as described within this Petition and in particular within this Count III

       were intentional. They were intentional in that the Defendants, through the acts of Clark,

       Williams and Hickey created such a work atmosphere that was so adverse and hostile that

       it forced the Plaintiff to quit. Defendants actions also were intentional in ignoring

       Plaintiffs complaints of unequal pay but resulting in their retaliatory actions against the

       Plaintiff that not only created a hostile work environment for the Plaintiff but for




                                    42
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 42 of 45
       employee Suljic as well. Such intentional acts of the Defendants warrant the award of

       Punitive Damages.

112.   Plaintiff is entitled to an Award of Attorney Fees at a reasonable hourly rate as well as

       her costs in pursuing this Cause of Action.

113.   Plaintiff is entitled to Post-Judgment interest on all Judgments including Judgments for

       attorney fees and costs in the amount of 5% plus the Federal Funds rate at the time

       Judgment is entered per annum.

WHEREFORE, Plaintiff prays for Judgment in her favor on Count III and prays that the Court

award to her:

       (1)      The sum of at least $25,000.00 for the lost income for the time of Plaintiffs

                employment due her inequitable pay motivated by her being a woman.

       (2)      Plaintiff be awarded at least $25,000.00 for mental anxiety and anguish created

                and sustained by the acts of the Defendants that created a hostile and adverse

                working condition.

        (3)     A sum of at least $1,100,000.00 of lost income from October 31, 2018 until

                Plaintiff reaches the age of 66 constituting the lost income at the rate of an annual

                compensation package of $65,000.00/year for each of those years Plaintiff would

                have been employed after October 31, 2018 until her 66th birthday.

       (4.)     Plaintiff further prays for an award of Punitive Damages against each Defendant

                for their intentional conduct of:

                (a) pay inequity;

                (b) refusing to take action when Plaintiff filed a grievance with regard to pay

                inequity;




                                    43
        Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 43 of 45
      (c) for the intentional acts of retaliating against Plaintiff for her right to file an

      internal grievance for pay inequity and for filing her MCHR/EEOC complaint;

      (d) the intentional acts of the Defendants that were not only retaliatory against the

      Plaintiff but created a substantial degree of certain harm and injury to her because

      of the retaliations Plaintiff’s working conditions were so intolerable she was

      subjected to a Constructive Discharge.

(5)   Plaintiff further prays for an award of Attorney fees in favor of the Plaintiff and

      that the Court assesses reasonable attorney fees for those hours that the Court

      believes were reasonably expended in pursuing and successfully obtaining a

      Judgment on behalf of the Plaintiff. Included in such award should be the setting

      of a reasonable hourly Lodestar rate, multiplied by reasonably multiplier of

      between 1.25 and 1.50, in light of the facts and circumstances of the

      discrimination against the Plaintiff and the intentional acts of the Defendants and

      the circumstances of this specific litigation.

(6)   Plaintiff further prays for an award of Post-Judgment Interest awardable under the

      Missouri Post-Judgment Interest Statute and that such interest should be assessed

      by the Court on all Judgment amounts including a Judgment for attorney fees and

      cost, in the amount of 5% plus the Federal Funds rate on the date of Judgment, per

      annum; and

(7)   Plaintiff further prays for any/all other relief including any other recoverable

      damages or awards that would be supported by the facts of this case, the

      circumstances of this case and as are otherwise available to the Plaintiff under

      Missouri law.




                             44
 Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 44 of 45
                                 Respectfully submitted:

                                 By: Roger G. Brown

                                 Roger G. Brown & Associates
                                 216 E. McCarty St
                                 Jefferson City MO 65101
                                 573-634-8501
                                 jclaw@rogerbrownlaw.com

                                 /s/William C. Hopkins
                                 Hopkins Legal Services
                                 9233 Ward Parkway, Suite 270
                                 Kansas City, MO 64114

                                 william@whopkinslegalservices.com

                                 Attorneys for Plaintiff




                            45
Case 2:20-cv-04075-WJE Document 1 Filed 05/05/20 Page 45 of 45
